


EIGHTH AMENDMENT OF
CONSTRUCTION LOAN AGREEMENT


THIS EIGHTH AMENDMENT OF CONSTRUCTION LOAN AGREEMENT ("Amendment") is made this
29th of March, 2013 between FIRST NATIONAL BANK OF OMAHA, a national banking
association as a Bank and as the Administrative Agent and Collateral Agent for
the Banks (in such capacities, "Bank"), the other Banks a party to the Loan
Agreement referenced below and HIGHWATER ETHANOL, LLC, a Minnesota limited
liability company ("Borrower"). This Amendment amends that certain Construction
Loan Agreement dated April 24, 2008 between Bank, Banks and Borrower ("Loan
Agreement").


WHEREAS, pursuant to the Loan Agreement and the other Loan Documents, the Banks
extended the Construction Loan, Revolving Loan and other financial
accommodations and extensions of credit described in the Loan Agreement to
Borrower, all as more fully described in the Loan Agreement;


WHEREAS, pursuant to that certain First Amendment of Construction Loan Agreement
dated August 11, 2009, the Loan Termination Date applicable to the Revolving
Promissory Note was extended to February 28, 2010, the interest rate applicable
to the Revolving Loan was modified and the Loan Agreement was otherwise amended
as provided for therein;


WHEREAS, pursuant to that certain Second Amendment of Construction Loan
Agreement dated February 26, 2010, the Loan Termination Date of the Revolving
Promissory Notes was extended to February 26, 2011 and the Loan Agreement was
otherwise amended as provided for therein;


WHEREAS, pursuant to that certain Third Amendment of Construction Loan Agreement
dated January 31, 2011, a portion of the Long Term Revolving Loan was converted
to a debt service reserve, the repayment provisions applicable to the Variable
Rate Loan were modified, the financial covenants were modified, the minimum
interest rate applicable to the Variable Rate Loan was modified and the Loan
Agreement was otherwise amended as provided for therein;


WHEREAS, pursuant to that certain Fourth Amendment of Construction Loan
Agreement dated February 26, 2011, the Loan Termination Date applicable to the
Revolving Loan was extended to August 28, 2011, the Commitments of the Banks
with a Revolving Loan Commitment was modified and the Loan Agreement was
otherwise amended as provided for therein;


WHEREAS, pursuant to that certain Fifth Amendment of Construction Loan Agreement
dated August 26, 2011, the Loan Termination Date of the Revolving Loan was
extended to April 1, 2012, the Revolving Loan Commitments of the Banks were
re-allocated and the Loan Agreement was otherwise amended as provided for
therein;


WHEREAS, pursuant to that certain Sixth Amendment of Construction Loan Agreement
dated April 1, 2012 the Loan Termination Date of the Revolving Loan was extended
to April 1, 2013, the interest rate applicable to the Revolving Loan was
modified and the Loan Agreement was otherwise modified as provided for therein;
WHEREAS, pursuant to that certain Seventh Amendment of Construction Loan
Agreement dated January 25, 2013, the minimum Net Worth and Fixed Charge
Coverage Ratio covenants were modified, the Borrower was granted certain waivers
of financial covenant violations and the Loan Agreement was otherwise amended as
provided for therein;


WHEREAS, the Borrower has requested and under the terms of this Amendment the
Banks have agreed, to extend the Loan Termination Date of the Revolving Loan to
April 1, 2014, to modify the Working




--------------------------------------------------------------------------------




Capital financial covenant, terminate the Long Term Revolving Loan and to
otherwise amend the Loan Agreement as provided for in this Amendment; and


WHEREAS, the parties hereto agree to amend the Loan Agreement as provided for in
this Amendment.


NOW, THEREFORE, in consideration of the mutual covenants herein and other good
and valuable consideration, the sufficiency and receipt of which is hereby
acknowledged, the parties agree to amend the Loan Agreement as follows:


1.Capitalized terms used herein shall have the meaning given to such terms in
the Loan Agreement, unless specifically defined herein.


2.Section 1.32 of the Loan Agreement is hereby amended to delete the reference
to April 1, 2013 as the Loan Termination Date of the Revolving Promissory Notes
executed and delivered by Borrower in favor of each Bank with a Revolving Loan
Commitment and inserting in lieu thereof April 1, 2014. To further evidence such
extension, Borrower shall execute in favor of each Bank with a Revolving Loan
Commitment and deliver to Bank a Sixth Amended and Restated Revolving Promissory
Notes dated of even date with this Amendment. From and after the date of this
Amendment, any reference to the Revolving Notes in the Loan Agreement and the
other Loan Documents shall be amended to refer to such Sixth Amended and
Restated Revolving Promissory Notes.


3.    Section 6.2.4 of the Loan Agreement is hereby deleted in its entirety and
the following is inserted in lieu thereof:


6.2.4 BORROWER must maintain on a quarterly basis a minimum WORKING CAPITAL of
not less than $1,500,000.00, measured on a quarterly basis at the end of each
fiscal quarter.


4.    Effective on the date of this Amendment, the Loan Term Revolving Loan is
hereby terminated, Banks with a commitment in the Long Term Revolving Loan shall
have no continuing or further obligation, discretionary or otherwise, to make
any further advances on the Long Term Revolving Loan and Borrower shall pay in
full any outstanding principal and interest balance on the Long Term Revolving
Loan on the date of this Amendment.


5.    Except as modified and amended herein, all other terms, provisions,
conditions and obligations imposed under the terms of the Loan Agreement and the
other Loan Documents shall remain in full force and effect and are hereby
ratified and affirmed by Borrower. To the extent necessary, the provisions of
the Loan Agreement and the other Loan Documents are hereby amended to be
consistent with the terms of this Amendment. The modifications and amendments
contained in this Amendment will become effective on the date of this Amendment
except as otherwise specifically provided for above.


6.    Borrower certifies and reaffirms by its execution hereof that the
representations and warranties set forth in the Loan Agreement and the other
Loan Documents are true as of this date, and that no Event of Default under the
Loan Agreement or any other Loan Document, and no event which, with the giving
of notices or passage of time or both, would become such an Event of Default,
has occurred as of execution hereof.


7.    This Amendment may be executed simultaneously in several counterparts,
each of which shall be deemed an original but which together shall constitute
one and the same instrument.






--------------------------------------------------------------------------------




8.    Borrower will comply with all terms and conditions of this Amendment and
any other documents executed pursuant hereto and will, when requested by Bank
execute and deliver such further documents and instruments necessary to
consummate the transactions contemplated hereby and shall take such other
actions as may be reasonably required or appropriate to evidence or carry out
the intent and purposes of this Amendment or to show the ability to carry out
the intent and purposes of this Amendment.


    




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed and delivered this Amendment on
the date first written above.


 
HIGHWATER ETHANOL, LLC
 
 
 
By: /s/ Brian Kletscher
 
Brian Kletscher, Chief Executive Officer/General Manager
 
 
 
FIRST NATIONAL BANK OF OMAHA, in its capacity
 
as a BANK, ADMINISTRATIVE AGENT and
 
COLLATERAL AGENT
 
 
 
By:
 
Jeremy Reineke, Vice President
 
 
 
AGSTAR FINANCIAL SERVICES, PCA, as a BANK
 
 
 
By:
 
Name:
 
Title:
 
 
 
UNITED FCS, as a BANK
 
 
 
By:
 
Name:
 
Title:
 
 
 
FIRST BANK & TRUST, as a BANK
 
 
 
By:
 
Name:
 
Title:
 
 
 
GRANITE FALLS BANK, as a BANK
 
 
 
By:
 
Name:
 
Title:
 
 
 
HERITAGE BANK, as a BANK
 
 
 
By:
 
Name:
 
Title:









--------------------------------------------------------------------------------






 
DEERE CREDIT, INC., as a BANK
 
 
 
By:
 
Name:
 
Title:







